--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 

 
COMMON STOCK PURCHASE AGREEMENT
 
 
 
This Common Stock Purchase Agreement (“Agreement”) is made and entered into as
of September 12, 2011 (“Execution Date”), by and between ULURU Inc., a Nevada
corporation (“Company”), and Ironridge Global BioPharma, a division of Ironridge
Global IV, Ltd., a British Virgin Islands business company (“Purchaser”).
 
Recitals
 
A. The parties desire that, upon the terms and subject to the conditions herein,
Purchaser will purchase $969,000 in shares of Common Stock of Company, at a
price per Share equal to 102% of the Closing Price on the Trading Day
immediately preceding the Announcement Date; and
 
B. The offer and sale of the Shares provided for herein are being made pursuant
to an effective shelf Registration Statement on Form S-3.
 
Agreement
 
In consideration of the foregoing, and other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, Company and Purchaser
agree as follows:
 
I. Definitions.  In addition to the terms defined elsewhere in this Agreement
and the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached as
Exhibit 1, incorporated herein by reference.
 
II. Purchase and Sale of Stock.
 
A. Agreement to Purchase.  Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth in this Section II:
 
1. Shares.  Company will sell to Purchaser for the aggregate sum of $969,000.00
(“Purchase Amount”), and Purchaser hereby agrees to purchase from Company
(“Obligation”), an aggregate number of shares of Common Stock of Company
(“Shares”) equal to the Purchase Amount, at a price per Share equal to 102% of
the Closing Price of the Common Stock on the Trading Day immediately preceding
the Announcement Date (“Share Price”), to be paid in accordance with Section
II.C.2 hereof; and
 
2. Issuance.  Company will reserve, issue and deliver to Purchaser the Shares as
provided herein.
 
B. Effectiveness of Agreement.
 
1. Effectiveness.  This Agreement will be effective when it has been duly
executed and delivered by both Purchaser and Company, and the conditions to
effectiveness set forth in Section II.B.2 have been met.
 
2. Conditions to Effectiveness.  As a condition precedent to the effectiveness
of this Agreement, all of the following conditions will have been satisfied:
 
a. The following documents have been delivered to Purchaser:
 
i. This Agreement, executed by Company;
 
ii. A Secretary’s Certificate, certifying as to and attaching copies of:  (1)
the resolutions of Company’s board of directors authorizing this Agreement and
the Transaction Documents, and the transactions contemplated hereby and thereby,
(2) Company’s current Certificate of Incorporation, and (3) Company’s current
Bylaws;
 
iii. Executed Transfer Agent Instructions, in the form attached hereto as
Exhibit 4; and
 
iv. The Opinion executed by Company’s counsel;
 
b. Company has an effective Registration Statement permitting the lawful sale of
all issuable Shares issuable upon exercise of the Obligation; and any required
post-effective amendment or prospectus supplement has been filed with the
Commission and delivered to Purchaser;
 
c. The representations and warranties of Company in this Agreement will be true
and correct in all material respects, and Company will have delivered an
Officer’s Certificate to such effect to Purchaser, signed by an officer of
Company;
 
d. The Common Stock will be listed for and currently trading on a Trading
Market, Company is in compliance with all requirements to continue trading on a
Trading Market;
 
e. No default has occurred under this Agreement or any other agreement between
Company and Purchaser;
 
f. There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in this Agreement or any other
Transaction Document, or requiring any consent or approval which will not have
been obtained, nor is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction will have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings will be in progress, pending or,
to Company’s knowledge threatened, by any person, that seek to enjoin or
prohibit the transactions contemplated by this Agreement;
 
g. Any prior Shares have been timely delivered in accordance with their
respective Notice;
 
h. All issued and issuable Shares DWAC Shares, are DTC eligible, and can be
issued in electronic form without restriction on resale;
 
i. Company has a sufficient number of duly authorized shares of Common Stock
reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents, including without limitation
all Shares; and
 
j. Any Required Approval has been obtained.
 
C. Purchase Obligation.
 
1. Automatic Exercise.  Subject to the Ownership Limitation, the Purchase Amount
and the other conditions and limitations set forth in this Agreement, Purchaser
will satisfy the Obligation by automatically purchasing the maximum portion of
the Purchase Amount within the Ownership Limitation on the Announcement Date and
on each of the Trading Days (each, a “Notice Date”) immediately following the
earlier of (a) 10 Trading Days after the prior Notice Date or (b) the Trading
Day that aggregate trading volume of the Common Stock on the Trading Market
after the prior Notice Date, as reported by Bloomberg, equals or exceeds
$300,000.
 
2. Notices and Closings.  Purchaser will document the automatic exercise of the
Obligation by delivering a Notice to Company on the Notice Date in the form
attached hereto as Exhibit 2 (“Notice”), stating the number of Shares that
Company will sell to Purchaser and the amount of the Obligation satisfied
pursuant to such Notice, and providing delivery instructions for the
Shares.  Company will immediately acknowledge the automatic exercise of that
portion of the Obligation set forth in the Notice by delivering the
Acknowledgement to Purchaser in the form contained within Exhibit 2.  On each
Notice Date, time being of the essence, (a) Purchaser will make payment for the
Shares, at its option, (i) in cash by wire transfer of immediately available
funds, (ii) by issuing and delivering to Company a secured full recourse
promissory note in the form attached hereto as Exhibit 3 (“Note”), or (iii) a
combination thereof, and (b) Company will deliver the Shares via DWAC pursuant
to the account instructions provided by Purchaser, (each, a “Closing”).
 
3. Restrictions.
 
a. Authorized Shares.  Purchaser will only deliver a Notice to the extent that
the total number of authorized and registered shares is sufficient to cover the
number of Shares issuable to satisfy the Obligation.
 
b. Limitation on Beneficial Ownership.  Notwithstanding any other provision,
Purchaser will only deliver a Notice to the extent that the total number of
Shares, aggregated with all other shares of Common Stock and other voting
securities then owned or deemed beneficially owned by Purchaser and its
Affiliates, would result in Purchaser owning or being deemed the beneficial
owner of no more than 9.99% of all of such Common Stock and other voting
securities as would be outstanding on the date of exercise, with such ownership
percentage determined in accordance with Section 13(d) of the Exchange Act
(“Ownership Limitation”).
 
4. Closing Deliveries.  At or before each Closing, all of the following will
occur:
 
a. Purchaser will pay the Purchase Amount for the Shares to Company, by delivery
of the Note or wire transfer of immediately available funds to an account
designated in writing by Company;
 
b. Company will deliver the Shares into the account designated by Purchaser;
 
c. Company will satisfy all of the conditions set forth in Section I.B.2,
updated as of the Closing; including without limitation delivery to Purchaser of
an Opinion and Officer’s Certificate dated as of the Closing date.
 
III. Termination.
 
A. This Agreement shall automatically terminate upon the occurrence of any of
the following:
 
1. If, at any time, either Company or any director or executive officer of
Company has engaged in a transaction or conduct related to Company that has
resulted in (a) a Commission enforcement action, including without limitation
such director or executive officer being sanctioned by the Commission, or (b) a
civil judgment or criminal conviction for fraud or misrepresentation, or for any
other offense that, if prosecuted criminally, would constitute a felony under
applicable law;
 
2. On the date after a Delisting Event that lasts for an aggregate of 20 Trading
Days;
 
3. If at any time Company has filed for or is subject to any bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors instituted
by or against Company or any Subsidiary of Company;
 
4. Either party is in material breach or default of this Agreement, any
Transaction Document, or any agreement between Company and Purchaser or any
Affiliate of Purchaser, following 10 days written notice and opportunity to
cure; and
 
5. Upon the occurrence of a Fundamental Transaction.
 
B. Effect of Termination, Except as otherwise provided herein, the termination
of this Agreement will have no effect on any Shares or DWAC Shares previously
issued, delivered or credited.
 
IV. Representations and Warranties.
 
A. Representations Regarding Transaction.  Except as set forth under the
corresponding section of the Disclosure Schedules, if any, which will be deemed
a part hereof and which will not contain any material non-public information,
Company hereby represents and warrants to, and as applicable covenants with,
Purchaser as of each Closing:
 
1. Organization and Qualification.  Each of Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
2. Authorization; Enforcement.  Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company.  Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.  Neither Company
nor any Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.
 
3. No Conflicts.  The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Shares and the consummation
by Company of the other transactions contemplated thereby do not and will not
(a) conflict with or violate any provision of Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (b) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Company or a Subsidiary is
bound or affected, or (d) conflict with or violate the terms of any material
agreement by which Company or any Subsidiary is bound or to which any property
or asset of Company or any Subsidiary is bound or affected; except in the case
of each of clauses (b), (c) and (d), such as could not have or reasonably be
expected to result in a Material Adverse Effect.
 
4. Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Company, threatened
against or affecting Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”), which could adversely affect or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by Company or any
Subsidiary under the Exchange Act or the Act.
 
5. Filings, Consents and Approvals.  Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.
 
6. Issuance of Shares.  The Shares are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all
Liens.  Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Shares at least equal to the number
of Shares which could be issued pursuant to the terms of the Transaction
Documents.
 
7. Registration Statements and Prospectuses.
 
a. The offer and sale of the Shares as contemplated hereby complies with the
requirements of Rule 415 under the Act.
 
b. Company has not, directly or indirectly, used or referred to any “free
writing prospectus” as defined in Rule 405 under the Act, except in compliance
with Rules 164 and 433 under the Act.
 
c. Company is not an “ineligible issuer” as defined in Rule 405 under the Act as
of the eligibility determination date for purposes of Rules 164 and 433 under
the Act with respect to the offering of the Shares contemplated by any
Registration Statement filed or to be filed, without taking into account any
determination by the Commission pursuant to Rule 405 under the Act that it is
not necessary under the circumstances that Company be considered an “ineligible
issuer.”
 
8. Disclosure; Non-Public Information.  Except with respect to the information
that will be, and to the extent that it actually is timely publicly disclosed by
Company on or before the Announcement Date, and notwithstanding any other
provision in this Agreement or the other Transaction Documents, neither Company
nor any other Person acting on its behalf has provided Purchaser or its agents
or counsel with any information that constitutes or might constitute material,
non-public information, including without limitation this Agreement and the
Exhibits and Disclosure Schedules hereto.  No information contained in the
Disclosure Schedules constitutes material non-public information.  There is no
adverse material information regarding Company that has not been publicly
disclosed prior to the Execution Date.  Company understands and confirms that
Purchaser will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.  All disclosure provided to Purchaser
regarding Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
9. No Integrated Offering,   Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.
 
10. Financial Condition.    Based on the financial condition of Company as of
the date of the Commitment Closing:  (a) the fair saleable market value of
Company’s assets exceeds the amount that will be required to be paid on or in
respect of Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (b) Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by Company, and projected capital requirements and capital
availability thereof; and (c) the current cash flow of Company, together with
the proceeds Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid.  Company does not intend to incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be payable on or in respect of its debt.  Company has no knowledge of any facts
or circumstances, which lead it to believe that it will file for reorganization
or liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the date of the Commitment Closing.  The Public Reports set
forth as of the dates thereof all outstanding secured and unsecured Indebtedness
of Company or any Subsidiary, or for which Company or any Subsidiary has
commitments.  Neither Company nor any Subsidiary is in default with respect to
any Indebtedness.
 
11. Section 5 Compliance. No representation or warranty or other statement made
by Company in the Transaction Documents contains any untrue statement or omits
to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.  Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.
 
12. Investment Company.  Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.
 
B. Representations Regarding Company.  Except as set forth in the Public Reports
or under the corresponding section of the Disclosure Schedules, if any, which
will be deemed a part hereof and which will not contain any material non-public
information, Company hereby represents and warrants to, and as applicable
covenants with, Purchaser as of each Closing:
 
1. Capitalization.  The capitalization of Company is as described in Company’s
most recently filed Public Report and Company has not issued any capital stock
since such filing.  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents which has not been waived or
satisfied.  Except as a result of the purchase and sale of the Shares, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which Company or any Subsidiary
is or may become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock.  The issuance and
sale of the Shares will not obligate Company to issue shares of Common Stock or
other securities to any Person, other than Purchaser, and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange, or reset price under such securities.  All of the outstanding shares
of capital stock of Company are validly issued, fully paid and nonassessable,
have been issued in material compliance with all federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.  No
further approval or authorization of any stockholder, the Board of Directors of
Company or others is required for the issuance and sale of the Shares.  There
are no stockholders agreements, voting agreements or other similar agreements
with respect to Company’s capital stock to which Company is a party or, to the
knowledge of Company, between or among any of Company’s stockholders.
 
2. Subsidiaries.  Company owns, directly or indirectly, all of the capital stock
or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens.  All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.
 
3. Public Reports; Financial Statements.  Company has filed all required Public
Reports for the one year preceding the Execution Date.  As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of Company
included in the Public Reports, as amended, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of Company and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
4. Material Changes.  Since the date of the latest audited financial statements
included within the Public Reports, except as specifically disclosed in the
Public Reports, (a) there has been no event, occurrence or development that has
had, or that could reasonably be expected to result in, a Material Adverse
Effect, (b) Company has not incurred any liabilities (contingent or otherwise)
other than (i) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (ii) liabilities not
required to be reflected in Company’s financial statements pursuant to GAAP or
required to be disclosed in filings made with the Commission, (c) Company has
not altered its method of accounting, (d) Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (e) Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company equity
incentive plans.  Company does not have pending before the Commission any
request for confidential treatment of information.
 
5. Litigation. There is no Action which could reasonably be expected to result
in a Material Adverse Effect.  Neither Company nor any Subsidiary, nor to the
knowledge of Company any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of Company, there is not pending or contemplated, any
investigation by the Commission involving Company or any current or former
director or officer of Company.
 
6. Labor Relations.  No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
could reasonably be expected to result in a Material Adverse Effect.
 
7. Compliance.  Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could
reasonably be expected to result in a Material Adverse Effect.
 
8. Regulatory Permits.  Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
9. Title to Assets.  Company and each Subsidiary have good and marketable title
in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under valid, subsisting and enforceable leases of which Company and each
Subsidiary are in compliance.
 
10. Patents and Trademarks.  Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have could have a
Material Adverse Effect (collectively, “Intellectual Property Rights”).  Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.
 
11. Insurance. Company and each Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which Company and each Subsidiary
are engaged, including but not limited to directors and officers insurance
coverage at least equal to the Purchase Amount.  To Company’s knowledge, such
insurance contracts and policies are accurate and complete in all material
respects.  Neither Company nor any Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
12. Transactions With Affiliates and Employees.  Except as set forth in the
Public Reports, none of the officers or directors of Company and, to the
knowledge of Company, none of the employees of Company is presently a party to
any transaction with Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any equity incentive plan of Company.
 
13. Sarbanes-Oxley; Internal Accounting Controls.  Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing.  Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of Company’s disclosure
controls and procedures based on their evaluations as of the evaluation
date.  Since such date, there have been no significant changes in Company’s
internal accounting controls or its disclosure controls and procedures or, to
Company’s knowledge, in other factors that could materially affect Company’s
internal accounting controls or its disclosure controls and procedures.
 
14. Certain Fees.  Except as disclosed in any applicable Prospectus supplement,
no brokerage or finder’s fees or commissions are or will be payable by Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  Purchaser will have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this section that may be due in connection
with the transactions contemplated by this Agreement or the other Transaction
Documents.
 
15. Registration Rights.  No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.
 
16. Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration.  Company has not, in the 12 months preceding the
Execution Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
17. Application of Takeover Protections.  Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under Company’s Certificate of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Purchaser as a result of Purchaser and Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation Company’s issuance of the Shares and Purchaser’s ownership of the
Shares.
 
18. Tax Status.  Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that Company and each of its Subsidiaries has set aside on
its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of
Company know of no basis for any such claim.  Company has not executed a waiver
with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of Company’s tax
returns is presently being audited by any taxing authority.
 
19. Foreign Corrupt Practices.  Neither Company, nor to the knowledge of
Company, any agent or other person acting on behalf of Company, has (a) directly
or indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is  in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
20. Accountants.  Company’s accountants are set forth in the Public Reports and
such accountants are an independent registered public accounting firm as
required by the Act.
 
21. No Disagreements with Accountants or Lawyers.  There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company, and Company is current with respect to any fees owed to its accountants
and lawyers.
 
22. Acknowledgments Regarding Purchaser.  Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:
 
a. Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;
 
b. Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in  Section IV.C below; and
 
c. Purchaser is not acting as a financial advisor or fiduciary of Company, or in
any similar capacity, with respect to this Agreement and the transactions
contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of the Shares.
 
C. Representations and Warranties of Purchaser.  Purchaser hereby represents and
warrants as of the Execution Date as follows:
 
1. Organization; Authority.  Purchaser is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution, delivery and performance by Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Purchaser.  Each Transaction
Document, including any promissory note issued by the Purchaser, to which it is
a party has been, or will be, duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except (a) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (c) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
2. Purchaser Status. At the time Purchaser was offered the Shares, it was, and
at the Execution Date it is an “accredited investor” as defined in Rule 501(a)
under the Act.
 
3. Experience of Purchaser.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
4. Ownership. Purchaser is acquiring the Shares as principal for its own account
in the ordinary course of its business.  Prior to the Execution Date, neither
Purchaser nor any of its Affiliates owned or had the right to acquire any shares
of capital stock or voting power of the Company.
 
5. No Short Sales.  Purchaser and its Affiliates (a) do not hold any short
position in the Common Stock, and (b) have never engaged in any Short Sales of
the Common Stock, prior to the Execution Date.
 
V. Securities Provisions.
 
A. Registration Statements and Prospectuses. Company hereby represents and
warrants to, and as applicable covenants with, Purchaser as follows:
 
1. The offer and sale of the Shares are being made pursuant to the Registration
Statement.  Company will use its best efforts to file and cause to become
effective any required post-effective amendment or prospectus supplement on or
prior to the Announcement Date.  Company will use its best efforts to cause the
Registration Statement to remain effective for at least 90 days after the last
Notice Date.
 
2. The Registration Statement complied when it became effective, and, as amended
or supplemented, at the time of any Closing, or issuance of any Shares, and at
all times during which a prospectus is required by the Act to be delivered in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Act.
 
3. Each Registration Statement, Prospectus and Prospectus Supplement, as of its
respective effective time, will not, as applicable, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.
 
4. Each Prospectus will comply, as of its date and the date filed with the
Commission, and at the time of any Closing, or issuance of any Shares, and at
all times during which a prospectus is required by the Act to be delivered in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Act.
 
5. At no time during the period that begins on the date a Prospectus is filed
with the Commission and ends at the time a Prospectus is no longer required by
the Act to be delivered in connection with any sale of Shares will any such
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and at no time during such period will such Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 
6. Each Registration Statement will meet, and the offering and sale of the
Shares as contemplated hereby will comply with, the requirements of Rule 415
under the Act.
 
7. Company will not, directly or indirectly, use or refer to any “free writing
prospectus” (as defined in Rule 405 under the Act) except in compliance with
Rules 164 and 433 under the Act.
 
8. Company will not be an “ineligible issuer” (as defined in Rule 405 under the
Act) as of the eligibility determination date for purposes of Rules 164 and 433
under the Act with respect to the offering of the Shares contemplated by any
Registration Statement that is filed, without taking into account any
determination by the Commission pursuant to Rule 405 under the Act that it is
not necessary under the circumstances that Company be considered an “ineligible
issuer.”
 
B. Purchaser Due Diligence.  Purchaser will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Purchaser or any Affiliate of Purchaser appears.
 
C. Prospectus Availability and Changes.  Company will make available to
Purchaser upon request, and thereafter from time to time will furnish Purchaser,
as many copies of any Prospectus, or of the Prospectus as amended or
supplemented if Company will have made any amendments or supplements thereto
after the Execution Date of the Registration Statement, as Purchaser may request
for the purposes contemplated by the Act; and in case Purchaser is required to
deliver a prospectus after the nine-month period referred to in Section 10(a)(3)
of the Act in connection with the sale of the Shares, or after the time a
post-effective amendment to the applicable Registration Statement is required
pursuant to Item 512(a) of Regulation S-K under the Act, Company will prepare,
at its expense, promptly upon request such amendment or amendments to the
Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be.
 
D. Updates.  Company will advise Purchaser promptly of the happening of any
event within the time during which a Prospectus is required to be delivered
under the Act which could require the making of any change in the Prospectus
then being used so that the Prospectus would not include an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, and to advise Purchaser promptly if, during such period, it will
become necessary to amend or supplement any Prospectus to cause such Prospectus
to comply with the requirements of the Act, and in each case, during such time,
to prepare and furnish, at Company’s expense, to Purchaser promptly such
amendments or supplements to such Prospectus as may be necessary to reflect any
such change or to effect such compliance.
 
E. Furnishing of Information.  As long as Purchaser owns any Shares, Company
covenants to timely file, or obtain extensions in respect thereof and file
within the applicable grace period, all reports required to be filed by Company
after the Execution Date pursuant to the Exchange Act.  As long as Purchaser
owns any Shares, if Company is not required to file reports pursuant to such
laws, it will prepare and furnish to Purchaser and make publicly available in
accordance with Rule 144(c) such information as is required for Purchaser to
sell the Shares under Rule 144.  Company further covenants that it will take
such further action as any holder of Shares may reasonably request, all to the
extent required from time to time to enable such Person to sell such Shares
without registration under the Act within the limitation of the exemptions
provided by Rule 144.
 
F. Integration.  Company will not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security, as defined in Section 2 of
the Act, that would be integrated with the offer or sale of the Shares in a
manner that would be integrated with the offer or sale of the Shares to
Purchaser for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
G. Disclosure and Publicity.  Company and Purchaser will consult with each other
in issuing any press releases with respect to the transactions contemplated
hereby, and neither Company nor Purchaser will issue any such press release or
otherwise make any such public statement without the prior consent of Company,
with respect to any such press release of Purchaser, or without the prior
consent of Purchaser, with respect to any such press release of Company, which
consent will not unreasonably be withheld or delayed, except if such disclosure
is required by law or Trading Market regulations, in which case the disclosing
party will promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, Company will not
publicly disclose the name of Purchaser, or include the name of Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of Purchaser, except to the extent such disclosure is
required by the Act, Exchange Act or Trading Market regulations, in which case
Company will provide Purchaser with prior notice of such disclosure.
 
H. Shareholders Rights Plan. No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Purchaser is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Shares under the Transaction Documents or under any other agreement between
Company and Purchaser. Company will conduct its business in a manner so that it
will not become subject to the Investment Company Act of 1940, as amended.
 
I. No Non-Public Information.  Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Purchaser or its agents or
counsel with any information that Company believes or reasonably should believe
constitutes material non-public information.  On and after the Announcement
Date, neither Purchaser nor any Affiliate of Purchaser will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company.  Company understands and
confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.
 
J. Indemnification of Purchaser.
 
1. Obligation to Indemnify.  Subject to the provisions of this Section V.J,
Company will indemnify and hold Purchaser, its Affiliates, and each of their
directors, officers, shareholders, partners, employees, agents and attorneys,
and any person who controls Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act (collectively, “Purchaser Parties” and
each an “Purchaser Party”), harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, reasonable costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by
Company in this Agreement or in the other Transaction Documents, (b) any action
instituted against any Purchaser Party, or any of them or their respective
Affiliates, by any stockholder of Company who is not an Affiliate of a Purchaser
Party, with respect to any of the transactions contemplated by the Transaction
Documents, unless such action is based upon a breach of Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance, (c)  any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement, or in a Registration Statement as
amended by any post-effective amendment thereof by Company, or arising out of or
based upon any omission or alleged omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(d) any untrue statement or alleged untrue statement of a material fact included
in any Prospectus, or any amendments or supplements to any Prospectus, in any
free writing prospectus, in any “issuer information” as defined in Rule 433
under the Act, of Company, or in any Prospectus together with any combination of
one or more of the  free writing prospectuses, if any, or arising out of or
based upon any omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (e) any Purchaser Party becoming
involved in any capacity in any proceeding by or against any Person who is a
stockholder of Company, except as a result of sales, pledges, margin sales and
similar transactions by Purchaser to or with any current stockholder, solely as
a result of Purchaser’s acquisition of the Shares under this Agreement;
provided, however, that Company shall not be obligated to indemnify any
Purchaser Party for any Losses finally adjudicated to be caused solely by (i) a
false statement of material fact contained within written information provided
by such Purchaser Party expressly for the purpose of including it in the
applicable Registration Statement, (ii) the Purchaser Party’s material breach of
this Agreement or any Transaction Documents, or (iii) the Purchaser Party’s
willful misconduct or intentional violation of law.
 
2. Procedure for Indemnification.  If any action will be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing.  Purchaser Parties will have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel will be at the expense of Purchaser Parties except to
the extent that (a) the employment thereof has been specifically authorized by
Company in writing, (b) Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (c) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of Company
and the position of Purchaser Parties such that it would be inappropriate for
one counsel to represent Company and Purchaser Parties.  Company will not be
liable to Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement or in the other Transaction
Documents.
 
3. No Purchaser Party will have any liability to Company solely as a result of
acquiring the Shares under this Agreement, or to any Person asserting claims on
behalf of or in right of Company as a result of acquiring the Shares under this
Agreement.
 
K. Reservation of Shares.  Company will maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.
 
L. Required Approval.  No transactions contemplated under this Agreement or the
Transaction Documents will be consummated for an amount that would require
approval by any Trading Market or Company stockholders under any approval
provisions, rules or regulations of any Trading Market applicable to Company,
unless and until such approval is obtained.  In no event will the aggregate
number of Shares issued to Purchaser, together with any other Common Stock
issued to Purchaser within six months, exceed 19.99% of the total number of
shares of Common Stock outstanding before the issuance, for less than the
greater of book or market value of the stock, unless Company has obtained either
(1) stockholder approval of the issuance, or (2) a waiver from the Trading
Market of any applicable rule. Company will use reasonable efforts to obtain any
required approval or waiver as soon as practicable.
 
M. Activity Restrictions.  For so long as Purchaser or any of its Affiliates
holds any Shares, neither Purchaser nor any Affiliate will:  (i) vote any shares
of Common Stock owned or controlled by it, solicit any proxies, or seek to
advise or influence any Person with respect to any voting securities of Company;
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) acquiring additional securities of Company, alone or
together with any other Person, which would result in beneficially owning or
controlling more than 9.99% of the total outstanding Common Stock or other
voting securities of Company, (b) an extraordinary corporate transaction, such
as a merger, reorganization or liquidation, involving Company or any of its
subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) causing a class of securities of Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) a class of equity securities of Company becoming eligible for termination of
registration pursuant  to Section 12(g)(4) of the Act, or (j) any action,
intention, plan or arrangement similar to any of those enumerated above; or
(iii) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.
 
N. No Restrictive Covenants.  Company will not within one year of the
Execution  Date enter into any agreement, understanding or arrangement directly
or indirectly blocking or restricting in any manner the terms of any existing or
potential transaction with Purchaser or any Affiliate of Purchaser, including
without limitation the issuance of any form of securities, or which provides for
any reset, adjustment or change to any terms of any agreement with any other
Person or any securities issued to any other Person based upon, arising out of,
or relating to any future transaction with Purchaser or any Affiliate of
Purchaser, or any issuance of any form of security to Purchaser or any Affiliate
of Purchaser, and any such agreement shall be void ab initio and ineffective for
any purpose whatsoever.
 
O. No Shorting.  Purchaser and its Affiliates will not engage in or effect,
directly or indirectly, any Short Sale that results in a net short position of
the Common Stock within one year of the Execution Date.
 
VI. General Provisions.
 
A. Notice.  Unless a different time of day or method of delivery is set forth in
the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of:  (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses for such
notices and communications are those set below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.
 
If to
Purchaser:                                                                If to
Company:


Ironridge Global IV,
Ltd.                                                                ULURU Inc.
Harbour House, Waterfront
Drive                                                   4452 Beltway Drive
PO Box 972, Road
Town                                                                Addison,
Texas 75001
Tortola, British Virgin
Islands                                                          Attn:  Kerry
Gray
Attn:  David Sims


B. Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed by Company and Purchaser.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement will be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor will any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
C. Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  Neither part
may assign this Agreement or any rights or obligations hereunder.
 
D. No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section V.J.
 
E. Fees and Expenses.  Company will pay the reasonable fees and costs of
Purchaser’s counsel incurred in connection with this Agreement, the other
Transaction Documents, each Closing, and the transactions contemplated hereby
and thereby.  Except as otherwise provided in this Agreement, each party will
pay the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents.  Company acknowledges and agrees that Purchaser’s counsel solely
represents Purchaser, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby.  Company will pay all stamp and other taxes and duties levied in
connection with the sale of the Shares, if any.
 
F. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.
 
G. Replacement of Certificates.  If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.
 
H. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents will be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.  The parties
hereby waive all rights to a trial by jury.  If either party will commence an
action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding will be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
reasonably incurred in connection with the investigation, preparation and
prosecution of such action or proceeding.
 
I. Arbitration.  Any dispute, controversy, claim or action of any kind arising
out of or relating to this Agreement, or in any way involving Company and
Purchaser or their respective Affiliates, will be resolved by final and binding
arbitration before a retired judge at JAMS (www.jamsadr.com), or its successor,
in Santa Monica, California, pursuant to its most Streamlined Arbitration Rules
and Procedures and the Final Offer (or Baseball) Arbitration Option.  Any
interim or final award may be entered and enforced by any court of competent
jurisdiction.  The final award will include the prevailing party’s reasonable
arbitration, expert witness and attorney fees, costs and expenses.
 
J. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Company will be entitled to specific performance under the Transaction
Documents, and injunctive relief to prevent any actual or threatened breach
under the Transaction Documents, to the full extent permitted under federal and
state securities laws.
 
K. Payment Set Aside.  To the extent that Company makes a payment or payments to
Purchaser pursuant to any Transaction Document or Purchaser enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
L. Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof
 
M. Time of the Essence. Time is of the essence with respect to all provisions of
this Agreement that specify a time for performance.
 
N. Survival. The representations and warranties contained herein will survive
each Closing and the delivery of the Shares.
 
O. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 
P. Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together will be considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
Q. Entire Agreement.  This Agreement, together with the Exhibits hereto which
are incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement.  No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove.  The
parties hereby expressly waive all rights and remedies, at law and in equity,
directly or indirectly arising out of or relating to, or which may arise as a
result of, any Person’s reliance on any such assurance.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Execution Date.
 
 
Company:
 
ULURU INC.
a Nevada corporation



         
Signed:
/s/ Kerry P. Gray
   
Name:
Kerry P. Gray
   
Title:
President & Chief Executive Officer
 





Purchaser:
 
IRONRIDGE GLOBAL BIOPHARMA,
a division of
IRONRIDGE GLOBAL IV, LTD.,
a British Virgin Islands business company

 

         
Signed:
/s/ Peter Cooper
   
Name:
Peter Cooper
   
Title:
Director
 




 
                                              



 
 
 

--------------------------------------------------------------------------------

 

Exhibit 1
 
Glossary of Defined Terms
 


 
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
 
“Action” has the meaning set forth in Section IV.A.4.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
 
“Agreement” means this Common Stock Purchase Agreement.
 
“Announcement Date” means the Trading Day by which the Company has widely
publicly disclosed prior to 8:30 a.m. Eastern time all material terms of the
Transaction Documents and the transactions contemplated thereby, in accordance
with Regulation FD.
 
“Bloomberg” means Bloomberg Financial Markets, or its successor performing
similar functions.
 
“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m. Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  If the Closing Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Price of such security on such date will be the fair market value as
mutually determined by Purchaser and Company.  All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.001 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.
 
“Company” has the meaning set forth in the first paragraph of the Agreement.
 
“Delisting Event” means any time during the term of this Agreement, that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of the Common Stock
on a Trading Market.
 
“Disclosure Schedules” means the disclosure schedules of Company delivered
concurrently herewith, attached hereto, and incorporated herein by
reference.  The Disclosure Schedules will contain no material non-public
information that will not be publicly disclosed prior to the Announcement Date.


“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.
 
“DWAC Shares” means all Shares or other shares of Common Stock issued or
issuable to Purchaser or any Affiliate, successor or assign of Purchaser
pursuant to any of the Transaction Documents, all of which will be (a) issued in
electronic form, (b) freely tradable and without restriction on resale, and (c)
timely credited by Company to the specified Deposit/Withdrawal at Custodian
(DWAC) account with DTC under its Fast Automated Securities Transfer (FAST)
Program or any similar program hereafter adopted by DTC performing substantially
the same function, in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit 5 or
in such other form agreed upon by the parties.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
 
“Execution Date” has the meaning set forth in the first paragraph of the
Agreement.
 
“Fundamental Transaction” means and will be deemed to have occurred at such time
upon any of the following events:
 
A. A consolidation, merger or other business combination or event or transaction
following which the holders of Common Stock immediately preceding such
consolidation, merger, combination or event either (a) no longer hold a majority
of the shares of Common Stock or (b) no longer have the ability to elect a
majority of the board of directors of Company;
 
B. The sale or transfer of all or substantially all of Company’s assets, other
than in the ordinary course of business; or
 
C. A purchase, tender or exchange offer made to the holders of the outstanding
shares of Common Stock.
 
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP.
 
“Intellectual Property Rights” has the meaning set forth in Section IV.B.10.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, prospects or financial condition of
Company and the Subsidiaries, taken as a whole, or (c) a Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.
 
“Material Permits” has the meaning set forth in Section IV.B.8.
 
“Notice” has the meaning set forth in Section II.C.2.
 
“Obligation” has the meaning set forth in Section II.A.1.
 
“Officer’s Certificate” means a certificate in customary form reasonably
acceptable to Purchaser, executed by an authorized officer of Company, the form
of which is attached as Exhibit 7.
 
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit 6, to be delivered in connection with each Closing.
 
“Ownership Limitation” has the meaning set forth in Section II.C.3.b.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.
 
“Prospectus” includes each prospectus and prospectus supplement, within the
meaning of the Act, related to the sale or offering of any Shares, including
without limitation any prospectus or prospectus supplement contained within the
Registration Statement.
 
“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Execution Date and thereafter.
 
“Purchase Amount” has the meaning set forth in Section II.A.1.
 
“Purchaser” has the meaning set forth in the first paragraph of the Agreement.
 
“Registration Statement” means a valid, current and effective shelf Registration
Statement on Form S-3, including without limitation File No. 333-160568, filed
by Company with the Commission, registering for sale the Shares, and except
where the context otherwise requires, means the Registration Statement, as
amended, including (a) all documents filed as a part thereof or incorporated by
reference therein, and (b) any information contained or incorporated by
reference in a prospectus filed with the Commission in connection with the
Registration Statement, to the extent such information is deemed under the Act
to be part of any registration statement.
 
“Required Approval” has the meaning set forth in Section V.L.
 
“Secretary’s Certificate” means a certificate, the form of which is attached as
Exhibit 8, signed by the secretary of Company.
 
“Shares” means the shares of Common Stock issuable pursuant to this Agreement.
 
“Share Price” means the Closing Price of the Common Stock on the Trading Day
immediately preceding the Announcement Date.
 
“Short Sales” means short sales as defined in Rule 200 of Regulation SHO of the
Exchange Act.
 
“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the Pink Sheets inter-dealer electronic quotation and
trading system, the OTC Bulletin Board, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.
 
“Transaction Documents” means this Agreement, the other agreements and documents
referenced herein, including any promissory note executed in accordance herewith
in the form of Exhibit 3, and the exhibits, schedules and appendices hereto and
thereto.
 
“Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Common Stock.
 


 

                                                                                                                                         


 
 

--------------------------------------------------------------------------------

 

Exhibit 2
 
Form of Notice




Pursuant to the Obligation contained in the Common Stock Purchase Agreement
dated September 12, 2011 (“Agreement”), by and between ULURU Inc., a Nevada
corporation (“Company”) and Ironridge Global BioPharma, a division of Ironridge
Global IV, Ltd., a British Virgin Islands business company (“Purchaser”),
Purchaser hereby gives notice of the automatic exercise of the Obligation for
Purchaser to purchase the following:
 
Amount of Obligation
Satisfied:  $                                                                                     
 
Share Price:  $                                                      
 
Number of
Shares:                                                                
 
Capitalized terms used herein and not otherwise defined will have the respective
meanings set forth in the Agreement.  Payment for the Shares will be made as
indicated below:
 
___           Cash Exercise with respect to ____________ Shares
 
___           Recourse Note Exercise with respect to ____________ Shares
 
Please issue the Shares as follows:
 
___           A certificate or certificates representing the Shares in the name
specified below and send certificate by overnight courier to the following
address.
 








___           In electronic form to the DWAC account with DTC specified below.
 
Account Information:
 










IRONRIDGE GLOBAL BIOPHARMA
a division of
IRONRIDGE GLOBAL IV, LTD.




By:                                                           
Name:                                                
Title:                                                


 


Acknowledgment
 


ULURU Inc., a Nevada corporation (“Company”) hereby acknowledges the foregoing
Notice from Ironridge Global BioPharma, a division of Ironridge Global IV, Ltd.,
a British Virgin Islands business company (“Purchaser”).
 
Company hereby directs Continental Stock Transfer & Trust Company (“Transfer
Agent”) to issue the above indicated number of shares of Common Stock as
specified above, in accordance with the Transfer Agent Instructions dated
September 12, 2011 from Company, and acknowledged and agreed to by the Transfer
Agent.
 


ULURU INC.
 


By:                                                      
Name:                                                                
Title:                                                      


 


 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit 3
 
Form of Promissory Note




PROMISSORY NOTE




$[__________]                                                                                                           Date:  [Closing
Date]


FOR VALUE RECEIVED, Ironridge Global IV, Ltd., a British Virgin Islands business
company (“Borrower”) promises to pay to the order of ULURU Inc., a Nevada
corporation (“Lender”), at Addison, Texas  or at such other place as Lender may
from time to time designate in writing, the principal sum of $[__________], with
interest, as follows:


1. Interest.  The principal balance outstanding from time to time under this
Secured Promissory Note (this “Note”), will bear interest from and after the
date hereof at the rate of 1.5% per annum.  Interest will be calculated on a
simple interest basis and the number of days elapsed during the period for which
interest is being calculated.  Payments of interest will be due on each annual
anniversary of the date of this Note; provided that Borrower will not be in
default hereunder for failure to make any annual interest payment when due
(other than on the Maturity Date) and the amount of interest not paid when due
will be added to the principal balance of this Note and such amount will
thereafter accrue interest at the rate set forth above.
 
2. Payments.  If not sooner paid, the entire unpaid principal balance, interest
thereon and any other charges due and payable under this Note will be due and
payable seven and one-half years from the date of this Note (“Maturity Date”);
provided, however, that, notwithstanding any other provision, no payments on
this Note will be due or payable so long as either:  (a) Lender is in default
under any Stock Purchase Agreement with Borrower or any affiliate of Borrower,
any other material agreement entered into with Borrower or any affiliate of
Borrower; or (b) there are any shares of Series A Preferred Stock of Lender
(“Preferred Shares”) issued or outstanding (each, a “Tolling Event”).  Upon the
termination or cure of any Tolling Event, Borrower’s obligation to pay amounts
outstanding on this Note will immediately be reinstated.  Borrower will have the
right to prepay all or any part of the principal balance of this Note at any
time without penalty or premium.  All payments on this Note will be first
applied to interest, then to reduce the outstanding principal balance hereof.
 
3. Full Recourse Note.  This is a full recourse promissory note.  Accordingly,
notwithstanding that Borrower’s obligations under this Note are secured by the
Collateral, in the event of a material default hereunder, Lender will have full
recourse to all the other assets of Borrower.  Moreover, Lender will not be
required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.
 
4. Security.
 
a. Pledge.  As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising, with the value of securities securing the Note on the date of issuance
to be at least equal to the amount of the Note (together, the “Collateral”):
 
i.  All Preferred Shares legally or beneficially owned by Borrower or any
affiliate of Borrower;
 
ii. Freely tradable shares of common stock, shares of preferred stock, bonds,
notes and/or debentures (collectively with the Preferred Shares, the “Pledged
Securities”) with a fair market value on the date hereof at least equal to the
principal amount of this Note, based upon the trading price of such securities
on the OTC Bulletin Board, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ
Global Select Market, NYSE Amex, or New York Stock Exchange;
 
iii. all rights of Borrower with respect to or arising out of the Pledged
Securities and all equity and debt securities and other property distributed or
distributable with respect thereto as a result of merger, consolidation,
dissolution, reorganization, recapitalization, stock split, stock dividend,
reclassification, exchange, redemption, or other change in capital structure;
and
 
iv. all proceeds, replacements, substitutions, accessions and increases in any
of the Collateral.
 
b. Replacement Securities.  So long as any Secured Obligations remain
outstanding, in the event that Borrower sells or disposes of any Pledged
Securities, Borrower will promptly provide replacement securities of equal or
greater value to such Pledged Securities.
 
c. Rights With Respect to Distributions.  So long as no default will have
occurred and be continuing under this Note, Borrower will be entitled to receive
any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender will have the sole right (unless
otherwise agreed in writing by Lender in its sole discretion) to receive and
retain dividends and distributions and apply them to the outstanding balance of
this Note or hold them as Collateral, at Lender’s election.
 
d. Voting Rights.  So long as no default will have occurred and be continuing
under this Note, Borrower will be entitled to exercise all voting rights
pertaining to the Pledged Securities and any other Collateral.  However, upon
the occurrence and during the continuance of any default, all rights of Borrower
to exercise the rights that Borrower would otherwise be entitled to exercise
with respect to the Collateral will cease and, unless otherwise agreed in
writing by Lender in its sole discretion, all such rights will thereupon become
vested in Lender, which will thereupon have the sole right to exercise such
rights.
 
e. Financing Statement; Further Assurances.  Borrower agrees, concurrently with
executing this Note, that Lender may file a UCC-1 financing statement relating
to the Collateral in favor of Lender, and any similar financing statements in
any jurisdiction in which Lender reasonably determines such filing to be
necessary.  Borrower further agrees that at any time during the continuance of
any default Borrower will promptly execute and deliver all further instruments
and documents that Lender may request in order to perfect and protect the
security interest granted hereby, or to enable Lender to exercise and enforce
its rights and remedies with respect to any Collateral.  In addition, following
an event of default, Borrower will deliver the Collateral, including original
certificates or other instruments representing the Pledged Securities and stock
powers endorsed in blank, to Lender to hold as secured party, and Borrower will,
if requested by Lender, execute a securities account control agreement.
 
f. Powers of Lender.  Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion:  To take any action and to execute any instrument which
Lender may deem reasonably necessary or desirable to accomplish the purposes of
this Section 4(f) and, more broadly, this Note including, without
limitation:  (i) to exercise rights with respect to Collateral in accordance
with this Note, (ii) during the continuance of any default hereunder, to
receive, endorse and collect all instruments or other forms of payment made
payable to Borrower representing any dividend, interest payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same, when and to the extent permitted by this Note, (iii) to
perform or cause the performance of any obligation of Borrower hereunder in
Borrower’s name or otherwise, (iv) during the continuance of any default
hereunder, to liquidate any Collateral pledged to Lender hereunder and to apply
proceeds thereof to the payment of the Secured Obligations or to place such
proceeds into a cash collateral account or to transfer the Collateral into the
name of Lender, all at Lender’s sole discretion, (v)  to enter into any
extension, reorganization or other agreement relating to or affecting the
Collateral, and, in connection therewith, to deposit or surrender control of the
Collateral, (vi) to accept other property in exchange for the Collateral, (vii)
to make any compromise or settlement Lender deems desirable or proper, and
(viii) to execute on Borrower’s behalf and in Borrower’s name any documents
required in order to give Lender a continuing first lien upon the Collateral or
any part thereof.
 
5. Additional Terms.
 
a. No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due will neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and will not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 
b. Default.  Any one or more of the following will constitute a “default” under
this Note:  (i) a default in the payment when due of any amount hereunder, (ii)
Borrower’s refusal or failure to perform any material term, provision or
covenant under this Note, (iii) the commencement of any liquidation,
receivership, bankruptcy, assignment for the benefit of creditors or other
debtor-relief proceeding by or against Borrower, (iv) the transfer by Borrower
of any Pledged Securities without being replaced by Pledged Securities in
accordance with Section 4(b), and (iv) the levying of any attachment, execution
or other process against Borrower, the Collateral or any material portion
thereof.
 
c. Default Rights.
 
i. Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable.  A delay by Lender in exercising any right of acceleration
after a default will not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default.  The failure by
Lender to exercise any right of acceleration as a result of a default will not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.
 
ii. Further, upon the occurrence of any material non-monetary default, following
30 days notice from Lender to Borrower specifying the default and demanded
manner of cure for any non-monetary default, Lender will thereupon and
thereafter have any and all of the rights and remedies to which a secured party
is entitled after a default under the applicable Uniform Commercial Code, as
then in effect.  In addition to Lender’s other rights and remedies, Borrower
agrees that, upon the occurrence of default, Lender may in its sole discretion
do or cause to be done any one or more of the following:
 
(a) Proceed to realize upon the Collateral or any portion thereof as provided by
law, and without liability for any diminution in price which may have occurred,
sell the Collateral or any part thereof, in such manner, whether at any public
or private sale, and whether in one lot as an entirety, or in separate portions,
and for such price and other terms and conditions as is commercially reasonable
given the nature of the Collateral.
 
(b) If notice to Borrower is required, give written notice to Borrower at least
ten days before the date of sale of the Collateral or any portion thereof.
 
(c) Transfer all or any part of the Collateral into Lender’s name or in the name
of its nominee or nominees.
 
(d) Vote all or any part of the Collateral (whether or not transferred into the
name of Lender ) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto, as though Lender were the
outright owner thereof.
 
iii. Borrower acknowledges that all or part of foreclosure of the Collateral may
be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender will not be
obligated to make any sale or other disposition, unless the terms thereof will
be satisfactory to it.
 
iv. If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower will execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.
 
d. The rights, privileges, powers and remedies of Lender will be cumulative, and
no single or partial exercise of any of them will preclude the further or other
exercise of any of them.  Any waiver, permit, consent or approval of any kind by
Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and will be effective only to the extent
set forth in writing.  Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds will
be applied by Lender toward the payment of the Secured Obligations.
 
6. Organization; Authority.  Borrower represents and warrants to Lender that it
is an entity validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, company power and authority to
enter into and to consummate the transactions contemplated by this Note and
otherwise to carry out its obligations hereunder.  The execution, delivery and
performance by Borrower of the transactions contemplated by this Note have been
duly authorized by all necessary company or similar action on the part of
Borrower.  This Note has been duly executed by Borrower, and when delivered by
Borrower in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Borrower, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law
 
7. General Terms.
 
a. No Oral Waivers or Modifications.  No provision of this Note may be waived or
modified orally, but only in a writing signed by Lender and Borrower.
 
b. Attorney Fees.  The prevailing party in any action by Lender to collect any
amounts due under this Note will be entitled to recover its reasonable attorneys
fees and costs.
 
c. Governing Law.  This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws that would
require or permit the application of the laws of any other jurisdiction.
 
d. Severability.  Whenever possible, each provision of this Note will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Note will be held to be prohibited by or
invalid under applicable law, it will be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of that provision
or the other provisions of this Note.
 
e. Entire Agreement.  This Note contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.
 


IRONRIDGE GLOBAL IV, LTD.




By:                                                      
Name:                                                                
Title:                                                      



 
 
 

--------------------------------------------------------------------------------

 

Exhibit 4


Form of Transfer Agent Instructions
 
[Letterhead of ULURU Inc.]


September 12, 2011


Continental Stock Transfer & Trust Company
17 Battery Place, 8th Floor
New York, NY 10004


Re:           ULURU Inc.


Ladies and Gentlemen:


In accordance with the Common Stock Purchase Agreement (“Agreement”), dated
September 12, 2011, by and between ULURU Inc., a Nevada corporation (“Company”),
and Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”), pursuant to which Company may issue and deliver shares (“Shares”)
of Company’s common stock, par value $0.001 per share (“Common Stock”), this
will serve as our irrevocable authorization and direction to you (provided that
you are the transfer agent of Company at such time), in the event the Purchaser
issues a Notice to issue the Shares.  Capitalized terms used herein without
definition will have the respective meanings ascribed to them in the Agreement.


Upon your receipt of a copy of the Notice executed by Purchaser, whether or not
acknowledged by Company, you will use your best efforts to, within one (1)
Trading Day following the date of receipt of the notice of exercise, (a) issue
and surrender to a common carrier for overnight delivery to the address as
specified in the notice of exercise a certificate, registered in the name of the
Purchaser or its designee, for the number of shares of Common Stock to which the
Purchaser is entitled upon exercise of the Obligation arrant as set forth in the
notice of exercise, or (b) provided you are participating in The Depository
Trust Company (DTC) Fast Automated Securities Transfer (FAST) Program, upon the
request of the Purchaser, credit such aggregate number of shares of Common Stock
to which the Purchaser is entitled to the Purchaser’s or its designee’s balance
account with DTC through its Deposit Withdrawal At Custodian (DWAC) system
provided the Purchaser causes its bank or broker to initiate the DWAC
transaction.


Company hereby confirms that the Shares should not be subject to any
stop-transfer restrictions and will otherwise be freely transferable on the
books and records of Company.  If the Shares are certificated, the certificates
will not bear any legend restricting transfer of the shares represented thereby.


Company hereby confirms that no instructions other than as contemplated herein
will be given to you by Company with respect to the Shares. Company hereby
agrees that it will not replace you as Company’s transfer agent, until such time
as Company provides written notice to you and Purchaser that a suitable
replacement has agreed to serve as transfer agent and to be bound by the terms
and conditions of this letter agreement regarding Irrevocable Transfer Agent
Instructions (this “Agreement”).


Company and you hereby acknowledge and confirm that complying with the terms of
this Agreement does not and will not prohibit you from satisfying any and all
fiduciary responsibilities and duties you may owe to Company.


Company must keep its bill current with you – if Company is not current and is
on suspension, the Purchaser will have the right to pay Company’s outstanding
bill, in order for you to act upon this Agreement. If the outstanding bill is
not paid by Company or the Purchaser, you have no further obligation under this
Agreement.


IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Transfer Agent Instructions to be duly executed and delivered as of the date
first written above.


ULURU INC.




By:                                                      
Name:                                                                
Title:                                                      




The Foregoing Instructions Are Acknowledged:


CONTINENTIAL STOCK TRANSFER & TRUST COMPANY
 




By:                                                      
Name:                                                                
Title:                                                      





 
 

--------------------------------------------------------------------------------

 

Exhibit 5


Form of Legal Opinion




We are counsel to ULURU Inc., a Nevada corporation (“Company”), in connection
with the sale and issuance of shares (“Shares”) of Company’s common stock, par
value $0.001 per share (“Common Stock”) to Ironridge Global BioPharma, a
division of Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”), pursuant to the terms of the Common Stock Purchase Agreement
dated as of September 12, 2011 (“Agreement”, and collectively with all documents
and agreements related to or arising from the Agreement, the “Transaction
Documents”), by and between Company and Purchaser.  Capitalized terms not
otherwise defined herein have the meanings set forth in the Transaction
Documents.
 
We are of the opinion that, as of the date hereof:
 
1. Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada.
 
2. The Shares are duly authorized and, when issued in accordance with the terms
and conditions of the Agreement will be, legally and validly issued, fully paid
and non-assessable.  The issuance of the Shares will not be subject to any
statutory or, to our knowledge, contractual preemptive rights of any stockholder
of Company.
 
3. Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver the Shares.
 
4. The execution, delivery and performance of the Agreement and the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Company, and have been duly executed and delivered by Company.
 
5. Upon execution and delivery of the Agreement, the Agreement will constitute
the legal, valid and binding obligation of Company, enforceable against Company
in accordance with its terms.
 
6. The execution and delivery of the Transaction Documents by Company does not,
and Company’s performance of its obligations thereunder will not (a) violate the
certificate or articles of incorporation or the by-laws of Company, as in effect
on the date hereof, (b) violate in any material respect any federal or state
law, rule or regulation, or judgment, order or decree of any state or federal
court or governmental or administrative authority, in each case that, to our
knowledge, is applicable to Company or its properties or assets and which could
have a material adverse effect on Company’s business, properties, assets,
financial condition or results of operations or prevent the performance by
Company of any material obligation under the Agreement, or (c) require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any state or federal governmental authority, except (i) as
have been duly obtained or made, or (ii) to the extent failure to be so obtained
or made would not have a material adverse effect on Company or its ability to
consummate the transactions contemplated under the Agreement.
 
7. To our knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against Company that challenges the validity or enforceability of, or
seeks to enjoin the performance of, the Agreement.
 
8. Company is not, and immediately after the consummation of the transactions
contemplated by the Agreement will not be, an investment company within the
meaning of Investment Company Act of 1940, as amended.
 
9. The Registration Statement is current, valid and effective, and the Shares
may be offered and sold to Purchaser by Company pursuant to such Registration
Statement.
 
10. Nothing has come to our attention that has caused us to believe that the
Registration Statement, as of either its date or the date of this letter,
contained any untrue statement of material fact, or failed to state a material
fact necessary in order to make the facts stated therein, in light of the
circumstances in which they were made, not misleading.
 
Sincerely,
 


 

 
 

--------------------------------------------------------------------------------

 

Exhibit 6
 
Form of Officer’s Certificate
 


 
ULURU INC.
 
[Closing Date]
 
The undersigned hereby certifies that:
 
The undersigned is the duly appointed [__________] of ULURU Inc., a Nevada
corporation (“Company”).
 
This Officer’s Certificate (“Certificate”) is being delivered to Ironridge
Global BioPharma, a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company (“Purchaser”), by Company, to fulfill the requirement
under the Common Stock Purchase Agreement, dated as of September 12, 2011,
between Purchaser and Company (“Agreement”).  Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.
 
The representations and warranties of Company set forth in the Agreement are
true and correct in all material respects as if made on the above date (except
for any representations and warranties that are expressly made as of a
particular date, in which case such representations and warranties will be true
and correct as of such particular date), and no default has occurred under the
Agreement, or any other agreement with Purchaser or any Affiliate of Purchaser.
 
Company is not, and will not be as a result of the applicable Closing, in
default of the Agreement, any other agreement with Purchaser or any Affiliate of
Purchaser.
 
All of the conditions to the Closing required to be satisfied by Company prior
to such Closing have been satisfied in their entirety.
 
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date set forth above.
 


Signed:                                                                
Name:                                                                
Title:                                                      


 

 
 

--------------------------------------------------------------------------------

 

Exhibit 7
 
Form of Secretary’s Certificate
 


 
[Closing Date]
 
The undersigned hereby certifies that:
 
The undersigned is the duly appointed Secretary of ULURU Inc., a Nevada
corporation (the “Company”).
 
This Secretary’s Certificate (“Certificate”) is being delivered to Ironridge
Global BioPharma, a division of Ironridge Global IV, Ltd., a British Virgin
Islands business company (“Purchaser”), by Company, to fulfill the requirement
under the Common Stock Purchase Agreement, dated as of September 12, 2011,
between Purchaser and Company (“Agreement”).  Terms used and not defined in this
Certificate have the meanings set forth in the Agreement.
 
Attached hereto as Exhibit “A” is a true, correct and complete copy of the
Certificate of Incorporation of Company, as in effect on the Execution Date.
 
Attached hereto as Exhibit “B” is a true, correct and complete copy of the
Bylaws of Company, as in effect on the Execution Date.
 
Attached hereto as Exhibit “C” is a true, correct and complete copy of the
resolutions of the Board of Directors of Company authorizing the Agreement, the
Transaction Documents, and the transactions contemplated thereby.  Such
resolutions have not been amended or rescinded and remain in full force and
effect as of the date hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth above.
 


Signed:                                                                
Name:                                                                
Title:                                                      






 

 
 
 

--------------------------------------------------------------------------------

 
